United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 17-1479
                       ___________________________

                                   Jeffery Kemp

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

   Waterloo Police Department; Andrea Frana, Waterloo Police Officer; Bill
Herkelman, Waterloo Police Officer; Adam Liddle, Waterloo Police Officer; Kye
Richter, Waterloo Police Officer; Nicholas Sadd, Waterloo Police Officer; Brice
 Lippert, Waterloo Police Officer; David McFarland, Waterloo Police Officer;
 Chris Gergen, Waterloo Police Officer; Michael Rasmussen, Waterloo Police
Officer; Eryn Hageman, Waterloo Police Officer; Kerry Devine, Waterloo Police
  Officer; Greg Fangman, Waterloo Police Officer; Melissa Ludwig, Waterloo
                                 Police Officer

                    lllllllllllllllllllll Defendants - Appellees

Black Hawk County Jail; Mark Herbst; Tony Thompson; Brad Walz; Warden of
                         Black Hawk County Jail

                           lllllllllllllllllllll Defendants
                                   ____________

                   Appeal from United States District Court
                  for the Northern District of Iowa - Waterloo
                                ____________

                          Submitted: October 27, 2017
                           Filed: November 1, 2017
                                [Unpublished]
                                ____________
Before WOLLMAN, GRUENDER, and BENTON, Circuit Judges.
                       ____________

PER CURIAM.

       Inmate Jeffery Kemp appeals after the district court1 granted him leave to
proceed in forma pauperis and dismissed his 42 U.S.C. § 1983 complaint. In prior
proceedings in this court, several defendants were dismissed from this appeal. As to
the remaining defendants, all of whom allegedly engaged in an improper investigation
leading to Kemp’s arrest, we agree with the district court that Kemp failed to state a
claim on which relief could be granted. See Amrine v. Brooks, 522 F.3d 823, 833-34
(8th Cir. 2008) (discussing the requirements for establishing a substantive due
process claim based on an allegedly improper investigation); see also 28 U.S.C.
§ 1915(e)(2)(B)(ii) (requiring dismissal in an in forma pauperis matter if, at any time,
the court determines that the action fails to state a claim on which relief may be
granted).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.

                                          -2-